Citation Nr: 1043125	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death. 

2.  Whether new and material evidence was received to reopen a 
claim of entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1946 to April 
1947.  The Veteran died in 2001.  The appellant is his surviving 
spouse.
     
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  This case was previously before the Board in April 
2010 and was remanded for the RO to comply with statutory notice 
requirements.  The RO has not complied with the remand 
directives.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This matter has been certified to the Board for appellate review 
of original claims of service connection for the cause of the 
Veteran's death and the appellant's entitlement to DIC benefits.  
However, applicable law provides that certification is for 
administrative purposes and does not serve to either confer or 
deprive the Board of jurisdiction of an issue.  38 C.F.R. § 
19.35.    

The record indicates that the claims were first denied in May 
2002 and not appealed.  Because the appellant did not file a 
notice of disagreement pertaining to the May 2002 rating 
decision, it is final, and VA may not reexamine its merits absent 
the submission of "new and material evidence."  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996);  see 38 U.S.C.A. § 
7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
((Pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by the 
claimant's filing of a substantive appeal (VA Form 1-9 Appeal) 
after an SOC is issued by VA)).

The Court has held that VCAA requires, in the context of a claim 
to reopen on the basis of new and material evidence, that VA 
examine the bases for the denial in the prior decision and to 
respond with a notice letter that describes the type of evidence 
and information that would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Failure to 
provide this notice is generally prejudicial.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The Board remanded this claim in April 2010 for compliance with 
VCAA notification requirements.   The RO issued a letter to the 
appellant in April 2010; however, this letter provided no 
information as to the bases for the denial of the prior claims 
for service connection for the Veteran's cause of death and DIC 
benefits in accordance with Kent.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim is again remanded for compliance with 
notification requirements.

Based on the foregoing, this case is REMANDED for the following:





(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  In accordance with Kent, the RO/AMC 
will examine the bases for the May 2002 
denial, and provide the claimant with a 
notice letter that: (a) describes what 
evidence and information is necessary to 
reopen the claim denied in May 2002 and; 
(2) what evidence would be necessary to 
substantiate those elements required to 
establish service connection that were 
found insufficient in the previous denial 
of service connection for the Veteran's 
cause of death and DIC benefits under 
38 U.S.C.A. § 1318.

2.  Thereafter, the RO/AMC will 
readjudicate the issues of whether new and 
material evidence has been submitted to 
reopen the claim of service connection for 
the Veteran's cause of death and DIC 
benefits under 38 U.S.C.A. § 1318.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, she should 
be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal.  She should be 
given an opportunity to respond.  
 
By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the appellant 
are advised that the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
appellate courts.  It has been held that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall, 11 Vet. App. at 271.

While no action is required of the appellant until further notice 
is obtained, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of her 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


